ORDER
PER CURIAM.
Plaintiffs, Daniel and Sandra Rivers, appeal from the dismissal with prejudice of their petition against two title insurance companies and a surveying company relating to an allegedly defective survey of property Daniel Rivers purchased. We affirm.
We have read the briefs and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the facts and reasons for this order affirming the judgment pursuant to Rule 84.16(b).